Civil action to recover damages for the death of plaintiff's intestate, alleged to have been caused by the negligence of the defendants.
Defendants demurred to the complaint upon the ground that it does not contain facts sufficient to constitute a cause of action, in that it appears from the facts alleged that plaintiff's intestate, by his own negligence, contributed to his death.
Demurrer overruled, defendants appeal and assign error.
Upon an examination of the allegations in the complaint filed in this action, we think the judgment of the court below should be affirmed under the authority of and for the reasons stated in the opinion in Ramsey v.Furniture Co., 209 N.C. 165, 183 S.E. 536.
The judgment of the court below is
Affirmed. *Page 754